United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, BWI THURGOOD
MARSHALL AIRPORT, Linthicum, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0639
Issued: November 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 29, 2020 appellant filed a timely appeal from an October 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted July 25, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 22, 2018 appellant, then a 62-year-old supervisory transportation security
officer, filed a traumatic injury claim (Form CA-1) alleging that on July 25, 2018 he injured his
neck, shoulders, knees, and back when he fell over a cart while in the performance of duty. On
the reverse side of the claim form, appellant’s supervisor, W.B., acknowledged that the incident
occurred in the performance of duty and that there was no willful misconduct involved. Appellant
stopped work on July 25, 2018 and returned on August 15, 2018.
Appellant was treated by Dr. Eddye J. Bullock, a Board-certified internist, on July 25
and 31, 2018, for low back, right shoulder, and neck pain after he fell over a cart at work.
Dr. Bullock diagnosed myalgia and opined that appellant “most likely” sustained a contusion from
a fall. On October 30, 2018 appellant presented with worsening neck and shoulder pain and
cracking in the right shoulder. Dr. Bullock diagnosed osteoarthritis of the right shoulder, neck
pain, and cervical spondylosis. On November 21, 2018 he evaluated appellant for recurrent low
back pain. Dr. Bullock diagnosed chronic low back pain and opined that the episode “maybe”
[sic] related to the fall over the summer; however, he noted that appellant had a history of back
pain that predated the fall.
Appellant attended physical therapy treatment from July 31 to December 6, 2018.
Dr. Alireza P. Farsaii, a Board-certified orthopedist, evaluated appellant on November 16,
2018, for bilateral shoulder pain, which began after a fall that occurred four months earlier. An
x-ray of the left shoulder of even date revealed no acute fractures, no dislocation or bony lesions,
and mild degenerative arthritis at the glenohumeral joint and acromioclavicular (AC) joints.
Dr. Farsaii’s assessment was “right shoulder rule out rotator cuff tear.”
A November 21, 2018 magnetic resonance imaging (MRI) scan of the right shoulder
revealed: full-thickness, full width tear of the supraspinatus tendon, retracted; high-grade partial
tear of the distal subscapularis with tendinopathy; chronic tears along the superior labrum,
posterior labrum and anterior labrum; moderate degenerative joint disease of the AC joint, and
minimal joint arthritis with chondromalacia. An MRI scan of the left shoulder of even date
revealed an articular surface tear along the anterior fibers of the distal supraspinatus, partial
insertional tear of the distal subscapularis with tendinopathy, degenerative changes, partial tears
along the anterior labrum, fragmentation, and advanced degenerative changes along the AC joint.
On November 30, 2018 Dr. Farsaii reviewed the MRI scan of the right shoulder and
diagnosed traumatic, full-thickness right rotator cuff tear and biceps tendinitis and recommended
right shoulder arthroscopic rotator cuff repair and open subpectoral biceps tenodesis.
In a December 13, 2018 development letter, OWCP informed appellant that, when his
claim was first received, it appeared to be a minor injury that resulted in minimal or no lost time
for work, and therefore, payment of a limited amount of medical expenses was administratively
approved without formal consideration of the merits of his claim. It had now reopened his claim
for consideration of the merits. OWCP advised appellant of the deficiencies of his claim, requested
additional factual and medical evidence, and provided a questionnaire for his completion. It
afforded him 30 days to respond.

2

In a July 24, 2018 statement, appellant indicated that while he was opening up a passenger
lane he fell over a cart and injured his right side, neck, shoulders, buttocks, and knees. He
experienced a nose bleed later that day and stopped work.
An employing establishment incident report dated July 31, 2018, prepared by A.B., a
fellow transportation security officer, noted that on July 24, 2018 appellant was on duty setting up
lane four for checkpoint screening when he tripped and fell over a smart cart. He remained on the
floor until being assisted up by a coworker and a passenger.
In an August 10, 2018 authorization for examination and/or treatment (Form CA-16), the
employing establishing authorized appellant to seek medical care. In Part B of the Form CA-16,
attending physician’s report, of even date, Dr. Bullock reported that appellant fell over a cart at
work and landed on his right side. He noted that appellant reported preexisting neck and back
pain. Dr. Bullock diagnosed myalgia, and noted the cause of injury was a fall against an object.
He checked a box marked “Yes” indicating that the diagnosed conditions were caused or
aggravated by the described employment activity. Dr. Bullock further indicated that appellant was
totally disabled from work from July 25 to August 14, 2019.
In return to work slips dated July 25 and 30, 2018, Dr. Bullock noted that appellant was
disabled from work from July 25 to August 5, 2018. In an August 10, 2018 attending physician’s
report (Form CA-20), he noted that appellant was injured at work on July 25, 2018 when he fell
over a cart and onto his side. Dr. Bullock diagnosed myalgia and checked a box marked “Yes”
indicating that appellant’s condition had been caused or aggravated by an employment activity.
By decision dated January 30, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence submitted was insufficient to establish causal relationship
between his diagnosed conditions and the accepted July 25, 2018 employment incident.
On February 25, 2019 appellant requested an oral hearing. He later requested that OWCP
proceed with a review of the written record in lieu of an oral hearing.
OWCP received additional evidence. In a January 9, 2019 response to OWCP’s
development questionnaire, appellant indicated that, on July 24, 2018, he was working at C pier
checkpoint opening the stanchions that blocked off an entrance way to two lanes. After opening
the lane he tripped over a baggage cart and flipped upward about two or three feet and then fell on
his backside. Appellant reported the accident to his supervisor A.B. He indicated that he had not
sustained any injuries on or off duty since the accident. Appellant sought treatment from
Dr. Bullock on July 25, 2018 for pain in his knees, neck, shoulder, back, and right side. He related
that he experienced chronic back pain from a past injury and had bilateral knee surgery in 2016,
but remained pain free until this accident.
In reports dated January 14 and February 5, 2019, Dr. Bullock summarized appellant’s
July 25 and 31, and November 21, 2018 office visits. He diagnosed chronic lumbar back pain and
lumbar osteoarthritis/spondylosis, which flared up after appellant’s fall at work on July 24, 2018,
and opined that the fall against the cart exacerbated appellant’s chronic back and neck conditions.
In a February 26, 2019 operative report, Dr. Farsaii noted performing a right shoulder
arthroscopic rotator cuff repair and open subpectoral biceps tenodesis. He diagnosed right
shoulder massive rotator cuff tear, biceps tendinitis, and biceps tendon tear.
3

By decision dated October 11, 2019, OWCP’s hearing representative affirmed the
January 30, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.6
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence.7 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incident identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted July 25, 2018 employment incident.

2

Supra note 1.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

4

In support of his claim appellant submitted medical reports from Dr. Bullock dated July 25
and 30, 2018, who diagnosed myalgia and advised that appellant “most likely” sustained a
contusion from a fall. Similarly, on October 30 and November 21, 2018, Dr. Bullock diagnosed
chronic low back pain and opined that the episode may be related to the fall over the summer. The
Board has held that such medical opinions that suggest that a condition was most “likely” caused
by work activities are speculative or equivocal in character and have limited probative value.9 As
such, these medical notes by Dr. Bullock are insufficient to establish appellant’s claim.
In return to work slips dated July 25 and 30, 2018, Dr. Bullock noted that appellant was
disabled from work from July 25 to August 5, 2018. As these notes do not address causation, they
are of no probative value and insufficient to meet appellant’s burden of proof.10
In a Form CA-20 dated August 10, 2018, Dr. Bullock diagnosed myalgia and checked a
box marked “Yes” indicating that the condition was caused or aggravated by the employment
incident. The Board has held, however, that a report that addresses causal relationship with a
checkmark, without medical rationale explaining how the employment incident caused or
aggravated the diagnosed condition, is of diminished probative value and insufficient to establish
causal relationship.11
Other reports from Dr. Bullock dated January 14 and February 5, 2019, diagnosed chronic
lumbar back pain and lumbar osteoarthritis/spondylosis. He opined that appellant’s fall against a
cart exacerbated his chronic back and neck conditions. Although his statement is supportive of a
causal relationship, he did not offer medical rationale explaining the basis of his conclusory
opinion regarding the causal relationship between appellant’s back and neck conditions and the
factors of his federal employment.12 The Board has held that a mere conclusion without the
necessary rationale as to whether a given medical condition was related to an accepted employment
incident is insufficient to meet a claimant’s burden of proof.13 As such, these notes are of limited
probative value.
In reports dated November 16 and 30, 2018, Dr. Farsaii evaluated appellant for a fourmonth history of bilateral shoulder pain, which began after a fall at work. He diagnosed traumatic,
full thickness right rotator cuff tear, and biceps tendinitis and performed right shoulder
arthroscopic surgery on February 26, 2019. However, as Dr. Farsaii did not offer an opinion on
causal relationship, his opinion is of no probative value.14 Therefore, his medical reports are
insufficient to meet appellant’s burden of proof.
Appellant submitted physical therapy reports dated July 31 to December 6, 2018.
However, certain healthcare providers such as physician assistants, nurses, nurse practitioners,
9

J.W., Docket No. 18-0678 (issued March 3, 2020).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See K.R., Docket No. 19-0375 (issued July 3, 2019); Deborah L. Beatty, 54 ECAB 340 (2003).

12

P.L., Docket No. 19-1750 (issued March 26, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

physical therapists, and social workers are not considered “physician[s]” as defined under FECA.
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.15
Appellant also submitted MRI scans of the left and right shoulder dated November 21,
2018, and an x-ray of the left shoulder dated November 22, 2017. The Board has explained that
diagnostic studies, standing alone, lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.16
As the case record does not contain rationalized medical evidence sufficient to establish
causal relationship between the accepted July 25, 2018 employment incident and his diagnosed
conditions, the Board finds that appellant has not met his burden of proof.
On appeal appellant asserts that his supervisors and physicians concluded that the fall at
work caused his rotator cuff tear and exacerbated his arthritis, and that OWCP ignored this
evidence. He asserted that, if this evidence was insufficient, the claims examiner should have
obtained additional medical evidence or referred him for a second opinion evaluation. Appellant
referenced the case of Elizabeth Maypother.17 In that case, he asserted that the leukemia and
subsequent infection, which caused her husband’s death was causally related to a slip and fall
injury that occurred at work on March 7, 1950. Appellant submitted rationalized medical evidence
sufficient to merit further development and OWCP referred him to two second opinion evaluations.
However, as explained above, he has not submitted rationalized medical evidence sufficient to
establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

15

Section 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA); see also J.R., Docket No. 20-0496 (issued August 13, 2020) (physical therapists are not considered
physicians under FECA).; see also S.L., Docket No. 19-0603 (issued January 28, 2020) (a nurse is not considered a
physician as defined under FECA).
16

R.C., Docket No. 19-0376 (issued July 15, 2019).

17

5 ECAB 604 (1953).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted July 25, 2018 employment incident.18
ORDER
IT IS HEREBY ORDERED THAT the October 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. The period for which treatment is authorized by
a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. 20 C.F.R.
§ 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018); N.M., Docket No. 17-1655 (issued January 24,
2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

